Citation Nr: 1824789	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  12-09 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Timothy M. White, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active service from August 1970 to March 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the of a Department of Veterans Affairs (VA) Regional Office (RO).

In August 2013, the Veteran testified at a videoconference hearing in front of the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the Veteran's file.

In November 2014, the Board, in part, remanded this issue for additional development.

In an April 2016 decision, the Board, in part, denied the Veteran's claim to entitlement to an initial compensable evaluation for bilateral hearing loss.  The Veteran appealed the issue to the United States Court of Appeals for Veterans Claims (hereinafter, "the Court").  In a July 2017 Memorandum decision, the Court set aside the April 2016 Board decision with regard to this issue and remanded the issue of entitlement to an initial compensable evaluation for bilateral hearing loss to the Board for readjudication consistent with the July 2017 decision.

Notably, in May 2017 the Board remanded the issues of entitlement to a bilateral foot disability (other than arthritis), entitlement to an initial rating in excess of 30 percent for a bilateral knee disability, entitlement to a temporary total rating for convalescence due to left knee surgery and entitlement to a total disability based on individual unemployability (TDIU) for additional development which included scheduling a Board hearing.  A new hearing addressing those issues was held in December 2017 before a different Veterans Law Judge.  As such, those issues must be addressed in a separate Board decision.



FINDING OF FACT

The Veteran's service-connected bilateral hearing loss had been manifested by no worse than level III hearing acuity in the right ear and level III hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for a bilateral hearing loss disability have not been met.  38 U.S.C. §§ 1155, 5107(a) (2012); 38 C.F.R. §§ 4.85, Diagnostic Code 6100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by a December 2010 letter.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's representative has raised concerns as to the adequacy of the Veteran's VA exam, and that will be addressed in greater detail below.  Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).




Laws and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case, the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155; 38 C.F.R. § 4.1 (2012).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2017).  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See also Hart v. Mansfield, 21 Vet. App. 505 (2008).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of his hearing loss.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matters on appeal.

The Board will consider not only the criteria of the currently assigned diagnostic codes, but also the criteria of other potentially applicable diagnostic codes.

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Under the rating criteria, the basic method of rating bilateral hearing loss is based on examination results including a controlled speech discrimination test (Maryland CNC), and a pure tone audiometric test of pure tone decibel thresholds at 1000, 2000, 3000, and 4000 Hz with an average pure tone threshold obtained by dividing these thresholds by four.

Once these test results have been obtained, employing Table VI, a Roman numeral designation of auditory acuity level for hearing impairment is ascertained based on a combination of the percent of speech discrimination and pure tone threshold average.  Once a Roman numeral designation of auditory acuity level for each ear has been determined, Table VII is used to determine the percentage evaluation for bilateral hearing loss by combining the Roman numeral designations of auditory acuity level for hearing impairment of each ear.  38 C.F.R. § 4.85 (2017). 

There is an alternative method of rating hearing loss in defined instances of exceptional hearing loss.  In such exceptional cases, the Roman numeral designation for hearing loss of an ear may be based only on pure tone threshold average, using Table VIA, or from Table VI, whichever results in the higher Roman numeral.  Exceptional hearing exists when the pure tone threshold at the frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more; or where the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  The higher Roman numeral, determined from Table VI or VIA, will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

Factual Background and Analysis

After carefully reviewing the evidence of record, the Board finds that the preponderance of the evidence is against entitlement to an initial compensable evaluation for a bilateral hearing loss disability.  

As a preliminary matter, the Board observes that the pure tone thresholds recorded on all of the audiological evaluations detailed below do not reflect exceptional hearing impairment as defined by regulation, as the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz (Hz)) is not 55 decibels or more, and the pure tone threshold is not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  Thus, Table VIa is not for application.  38 C.F.R. § 4.86.  Consequently, the Board will evaluate the Veteran's hearing using Table VI.

As noted above, the Veteran has a current initial noncompensable evaluation for service-connected bilateral hearing loss.  

The Veteran underwent a VA examination in March 2011.  On air conduction testing, audiological evaluation pure tone thresholds, in decibels, were as follows:





HERTZ



1000
2000
3000
4000
Average
RIGHT
25
30
       45
55
38
LEFT
30
35
60
70
45

Bone conduction testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
35
45
45
38
LEFT
25
35
60
55
44

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 96 percent in the left ear.

Applying the air conduction results to the applicable criteria, under Table VI, the right ear pure tone threshold average of 38 decibels combined with the right ear speech discrimination of 92 percent results in a Roman numeral designation of I, while the left ear pure tone threshold average of 45 decibels when combined with the left ear speech recognition of 96 percent results in a Roman numeral designation of I.  Application of these findings to Table VII corresponds to a noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.

Applying the bone conduction results to the applicable criteria, under Table VI, the right ear pure tone threshold average of 38 decibels combined with the right ear speech discrimination of 92 percent results in a Roman numeral designation of I, while the left ear pure tone threshold average of 44 decibels when combined with the left ear speech recognition of 96 percent results in a Roman numeral designation of I.  Application of these findings to Table VII also corresponds to a noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.

The Veteran underwent a VA examination in May 2015.  On air conduction testing, audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
40
50
70
85
61
LEFT
35
50
75
85
61

Bone conduction testing revealed pure tone thresholds, in decibels, as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
35
55
70
75
51
LEFT
35
55
70
75
51

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 84 percent in the left ear.

Applying the air conduction results to the applicable criteria, under Table VI, the right ear pure tone threshold average of 61 decibels combined with the right ear speech discrimination of 88 percent results in a Roman numeral designation of III, while the left ear pure tone threshold average of 61 decibels when combined with the left ear speech recognition of 84 percent results in a Roman numeral designation of III.  Application of these findings to Table VII corresponds to a noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.

Applying the bone conduction results to the applicable criteria, under Table VI, the right ear pure tone threshold average of 51 decibels combined with the right ear speech discrimination of 88 percent results in a Roman numeral designation of II, while the left ear pure tone threshold average of 51decibels when combined with the left ear speech recognition of 84 percent results in a Roman numeral designation of II.  Application of these findings to Table VII also corresponds to a noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.

As the March 2011 and May 2015 testing results noted above do not yield findings to support assignment of an initial rating in excess of 0 percent for bilateral hearing loss, the Veteran is not entitled to an initial compensable rating for bilateral hearing loss.  38 C.F.R. §§ 4.7, 4.21.  

Notably, aside from the March 2011 and May 2015 VA examination reports, there are no other audiometric testing results which comply with the requirements of 38 C.F.R. § 4.85 for rating purposes.  

The Board has carefully considered the Veteran's assertions and other lay statements of record and in no way discounts the Veteran's asserted difficulties or his assertions that his bilateral hearing loss should be rated higher.  However, as noted above, the March 2011 and May 2015 VA examinations were conducted in accordance with the requirements for a hearing impairment examination for VA purposes.  See 38 C.F.R. § 4.85(a) (2017).

The lay statements are both competent and credible in regard to reporting worsening hearing acuity and functional effects.  However, far more probative of the degree of the disability are the results of testing prepared by skilled professionals because the schedular criteria are predicated on audiological findings rather than subjective reports of severity of hearing loss.  In essence, lay statements are of limited probative value.  As a layperson, the Veteran is competent to report difficulties with his hearing; however, he is not competent to assign particular speech recognition scores or puretone decibel readings to his current acuity problems.

Although the Veteran has indicated that his hearing is worse than the criteria associated with an initial noncompensable evaluation, the rating criteria for hearing loss, as addressed above, requires the mechanical application of rating criteria to objectively-obtained audiometric testing results.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The current noncompensable evaluation is reflected by the rating evidence of record and there is no indication that the findings on the March 2011 and May 2015 VA audiological examinations are inadequate.  Thus, the Veteran's claim for an initial compensable rating for his bilateral hearing loss disability cannot be granted.

As noted by the Court in the July 2017 Memorandum decision, the Veteran's representative in the January 2017 Appellant's Brief argued that the March 2011 and May 2015 VA examinations were inadequate.  Specifically, the Veteran's representative argued that the VA examiners failed to adequately consider the Veteran's lay statements as the Veteran consistently complained of problems hearing and understanding in crowds, on the phone and with background and environmental noise.  The Veteran's representative also argued that the VA examiners failed to provide comprehensive reports with complete rationales for their opinions and conclusions in their VA examination reports.  

While the Board notes the Veteran's representative's contentions regarding the adequacy of the VA examinations, the Veteran gave history regarding the disability at issue during these examinations and recounted his relevant symptomatology for the disability.  The reports of the March 2011 and May 2015 VA examinations also reflects that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  

Notably, the VA examiners also specifically considered the Veteran's lay contentions and addressed the functional impact of the Veteran's bilateral hearing loss.  Specifically, the March 2011 VA examiner noted that the Veteran had difficulty hearing and understanding especially in the presence of background noise while the May 2015 VA examiner specifically assessed the effects of the Veteran's hearing loss on his daily activities, noting that the Veteran had difficulty hearing with crowds, on the phone and with environmental sounds such as the car blinker.  

As a result, the Board finds that the March 2011 and May 2015 VA examiners performed full audiological examinations that provide the information necessary to address the rating criteria in this case and the examiners also specifically addressed the functional impact of the Veteran's bilateral hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Thus, the Board finds that the March 2011 and May 2015 VA examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2017); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

While the Appellant's Brief argued that the May 2015 VA examination failed to provide a comprehensive report as instructed by the November 2014 Board remand, as detailed above, the Board finds that the May 2015 VA examination adequately addressed the current severity of the Veteran's bilateral hearing loss disability.

In light of the above, the Board also finds that the RO substantially complied with the November 2014 remand directives, to the extent possible, and no further action in this regard is warranted.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b) (1) (2017).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected bilateral hearing loss were inadequate.  A comparison between the level of severity and symptomatology of the Veteran's bilateral hearing loss with the established criteria shows that the rating criteria reasonably described his disability level and symptomatology with respect to the symptoms he experienced. 

As noted above, the March 2011 VA examiner noted that the Veteran had difficulty hearing and understanding especially in the presence of background noise.  Additionally, the May 2015 VA examiner specifically assessed the effects of the Veteran's hearing loss on his daily activities, noting that the Veteran had difficulty hearing with crowds, on the phone and with environmental sounds such as the car blinker.  

In this case, the Board finds that the schedular rating currently assigned for hearing loss reasonably describes the Veteran's disability level and symptomatology.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  The Veteran reports that his hearing loss impacts the ordinary conditions of his daily life as he had difficulty hearing.  The Court has held that the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment as these are precisely the effects that VA's audiometric tests are designed to measure.  Doucette v. Shulkin, No. 15-2818, 2017 WL 877340, at *3 (Vet. App. Mar. 6, 2017).  The situations noted by the Veteran in this case amount to decreased hearing and are not exceptional or unusual for someone with hearing loss.  In Doucette, the Court recognized that there were other functional effects the rating criteria did not discuss or account for, such as dizziness, vertigo, ear pain, recurrent loss of balance, social isolation, etc.  Id., at *3, *4.  No such effects are present in this case.  

The Veteran's description of difficulty hearing has been measured according to pure tone averages and speech discrimination.  As explained above, the rating criteria are designed to take into account testing that accurately measures difficulty hearing in an objective way and the Veteran's reports of difficulty hearing simply do not represent an exceptional or unusual case.  As such, the first Thun element cannot be met.  

Accordingly, the Board has concluded that referral of the Veteran's bilateral hearing loss impairment for extra-schedular consideration is not in order.

Under Johnson v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, the Veteran has multiple service connected disabilities to include bilateral hearing loss, a bilateral knee disability and a bilateral foot disability.

As noted above, the Veteran has contended that he has had trouble hearing on the telephone due to his service-connected hearing loss.  The Veteran has also indicated that his service-connected bilateral knee disability has caused him difficulty with mobility.

Additionally, as noted above, the issue of entitlement to a TDIU is currently under development and will potentially be the subject of a separate Board decision.

The Federal Circuit indicated that the TDIU provision only accounts for instances in which a veteran's combined disabilities establish total unemployability, i.e., a disability rating of 100 percent.  On the other hand, 38 C.F.R. § 3.321  (b)(1) performs a "gap-filling" function; it accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  See Johnson, 762 F.3d at 1366.  

In this instance, the Board finds that there is no "gap -filling" function based upon the combined effect of multiple service-connected conditions in an exceptional circumstance as each service connected disability adequately represents the disability picture.

Notably, there is no indication that the combined effect of the Veteran's hearing loss, cumulatively or collectively with the Veteran's other service-connected disabilities required frequent hospitalizations or presented a situation where the collective impact of the Veteran's disabilities are inadequately represented.  While the Veteran contends that his service-connected disabilities impact his ability to communicate, particularly in a workplace environment, the Board again notes that the combined symptoms associated with the Veteran's bilateral hearing loss and other service-connected disabilities are not shown to cause any impairment that is not already contemplated by the rating criteria, which contemplate difficulty hearing as a specific manifestation of hearing loss and provide for higher disability ratings for more significant difficulty hearing, which has not been demonstrated in the instant case by audiometric testing.  

Even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which an extraschedular rating may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Accordingly, the Board finds that extraschedular consideration was not reasonably raised by these effects.  Thus, these functional effects did not reasonably raise the issue of whether referral for extraschedular consideration was warranted and he does not now otherwise identify any evidence of record which reveals that his hearing loss presents an exceptional or unusual disability picture.

In short, the rating criteria reasonably describe the Veteran's disabilities level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b) (1) is not warranted.


ORDER

Entitlement to an initial compensable evaluation for bilateral hearing loss disability is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


